Citation Nr: 1819304	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-43 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for disability resulting in fecal incontinence related to a right colectomy performed at the Togus VA Medical Center in February 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified before the undersigned Veterans Law Judge in October 2016.  A copy of the hearing transcript is of record.

The Board remanded the claim in September 2017 for additional development.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence of record does not show that the Veteran's additional disabilities of fecal incontinence is at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C. § 1151 for additional disability due to right colectomy surgery performed at a VA medical facility in February 2013, are not met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C. § 1151 (2012).

VA regulations provide that benefits under 38 U.S.C. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2017).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative.

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran seeks entitlement to benefits under 38 U.S.C. § 1151 for fecal incontinence he experienced after a right colectomy performed at a VA medical facility in February 2013.  See, e.g., May 2015 VA 21-526EZ.  At the October 2016 Board hearing, the Veteran indicated that he signed a form authorizing the surgery, but was not told of the possible outcomes of the surgery.  Furthermore, the Veteran testified that Dr. B.R. told him the fecal incontinence was due to the February 2013 surgery; however, the physician did nothing about the problems.

Turning to the merits of the claim, on February 12, 2013, the Veteran underwent a right colectomy at the Togus VA Medical Center (VAMC) for removal of a benign tumor located near the ileocecal valve.  Prior to the surgery, the Veteran and the physician who performed the surgery signed on a consent form that disclosed the risks of the surgery.  The risks associated with the procedure included, but were not limited to, diarrhea or other bowel problems; pain or discomfort; bowel obstruction (blockage); and, damage to the bowel or nearby structures.  The physician noted in the record that he explained the operation, risks, and potential complications to the Veteran.  The Veteran was discharged on February 19, 2013 in stable condition.

In visits following the February 2013 surgery, the Veteran reported experiencing pain in the wound cite, erectile dysfunction, urinary difficulties, and post-evac rectal incontinence.  The Veteran was seen at the Bangor VA Clinic on May 14, 2013 where he underwent an abdominal ultra-sound and CT scan, which were reported as normal.  

Thereafter, the Veteran underwent a Gastroenterology Consult on July 2013 with Dr. B.R.  Following physical examination and interview, Dr. B.R. recommended the use of Metamucil (or Benefiber) and Imodium.  The Veteran was told to avoid lactose products, abstain from smoking, and switch to decaffeinated coffee.  Depending on the clinical course, further recommendations would be made, such as an upper GI with small bowel follow-through.

In a December 2013 treatment record, the Veteran reported he was still symptomatic but slightly better with one Imodium in the morning.  A follow-up colonoscopy showed irregular mucosa at the level of anastomosis (surgical connection); 3 colon polyps; sigmoid diverticulosis; and internal hemorrhoids.

In a May 2014 treatment record, the Veteran reported his gastrointestinal symptoms were less problematic and were doing better with dietary interventions and the medication Loperamide.  In a September 2014 follow-up, the Veteran stated he was less symptomatic, but still has occasional pain and diarrhea.  However, the Veteran decided to defer any further work-ups because overall he was stable.  In a December 2014 telephone encounter with Dr. B.R., the Veteran reported improvement with diet change.

In September 2015, Dr. B.R. sent a statement through Dr. R.E.L., the Deputy Chief of Staff for VA Maine Healthcare System.  Dr. B.R. stated that Veteran developed diarrhea/a change in bowel habits that manifest as fecal incontinence after the initial surgery.  Furthermore, he stated that there was no failure on the part of the VA to properly evaluate and treat this Veteran.

The Veteran was afforded a VA medical opinion in September 2015.  Following a review of the claims file, the examiner opined that the Veteran's fecal incontinence started soon after his VA surgical procedure February 12, 2013 and would be a potential complication from such a procedure.  The examiner noted there is nothing in the record to support the conclusion that the disability was the result of any carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  Finally, the examiner stated there is no evidence of any additional disability caused by carelessness, negligence or failure on the part of VA to timely diagnose and/or properly treat the claimed disease.  This was handled expeditiously and the symptoms have gotten much better with treatment.  

In September 2016, the Veteran submitted statements from private physicians at St. Joseph's Internal Medicine.  The physicians indicated that the symptoms experienced after the February 2013 surgery could not be expected from a colectomy.  However, a rational for the opinion was not provided.

In March 2017, the Veteran received another VA medical opinion.  Following review of the record, the examiner opined that the evidence does not show carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or show that the disability was not reasonably foreseeable.  The examiner noted that fecal soiling is an uncommon but known (foreseeable) residual complication associated with a right colectomy.  The amount of colon removed is the clinical judgment of the surgeon based on training to effect correction of intestine problem due to ileocecal valve tumor.  The examiner noted that each surgery is unique based on intra-operative circumstances and anatomy of the patient.  The examiner indicated that the surgery notes revealed no evidence of surgical complications during the surgery or evidence carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel that resulted in current claim of fecal incontinence.  Finally, the examiner responded to the private medical opinions, stating they are based on mere speculation and that third parties cannot determine how much colon should have been removed.  

Pursuant to the September 2017 Board remand, Dr. B.R. provided a medical opinion in October 2017.  Dr. B.R. opined that it was not uncommon after the type of surgery performed for a change in bowel habit to occur.  Dr. B.R. stated that, based on a review of the records, there was no carelessness, negligence, lack of skill and/or poor judgement and VA exercised reasonable care.  

Initially, the Board notes that the threshold element for 38 U.S.C. § 1151 compensation, the presence of a qualifying additional disability, with respect to his claim for fecal incontinence has been met in this case.

However, the Board finds that the weight of the evidence does not establish that the Veteran's fecal incontinence is due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable and that the best evidence in this case provides evidence against this claim.  

Multiple opinions provided in this case weigh against the Veteran's claim for entitlement.  Notably, both the September 2015 and March 2017 opinions, after reviewing the records and signed consent, found no evidence of negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care and found that VA's degree of care was reasonable and appropriate.  The March 2017 opinion also stresses that fecal incontinence is a foreseeable residual complication associated with a right colectomy.  Moreover, Dr. B.R., the Veteran's attending physician, opined that fecal incontinence is not uncommon and VA exercised reasonable care in its treatment.  

The Board acknowledges the Veteran's contentions that his disabilities are due to negligence or lack of proper skill on the part of VA.  The question on appeal involves complex medical issues, including the appropriate level of care and treatment for fecal incontinence.  The Veteran, as a layperson, is competent to report past and current symptoms that are readily observable through the senses, such as pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not been shown to possess the medical expertise or knowledge required to address the complex medical issues central to the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent, probative evidence that his additional disabilities are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or were the result of an event not reasonably foreseeable.

The Board accepts the September 2015 and March 2017  VA examiners' opinions as evidence of high probative value that the Veteran's additional disability is not indicative of lack of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA.  Rather, fecal incontinence is an uncommon, but typical complication of a right colectomy.  Furthermore, the Board finds that the record, to include the January 2013 informed consent form, shows that diarrhea, bowel problems, and pain or discomfort are known complications of a right colectomy and that the Veteran was fully informed of those risks prior to undergoing the February 12, 2013 surgery.  Accordingly, his later fecal incontinence was not an reasonably unforeseeable consequences of the right colectomy.

It is important for the Veteran to understand that the Board is not disputing the fact that the Veteran has many problems associated with the treatment at issue.  However, the VA examining physicians noted that the record evidenced that the Veteran had been afforded the opportunity to read the consent and that the Veteran chose to have the recommended treatment/procedure.  There are no other opinions of record addressing the standard of care or foreseeability.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability due to right colectomy performed at a VA medical facility in February 2013 is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


